- - - P me);
GSCCCA.5BS Ihe fae g O81 SDG-WEJ Document 6-4 Filed 12/14/20 Page Page 1of2

 

Fi ec

foo ID: 046242670002 Tyne: A
Recorded: 06/26/2013 at 03:47:32 PM
Fee Amt: $8.00 Page 1 of 2

 

°
Henry. GA Clerk of Superlor Court
barbara Harrison clerk of Court

«13157 96-97

Prepared By: Return To:

CITIMORTGAGE, INC CT LIEN SOLUTIONS
SHEILA BROOKS PO BOX 29071

1000 TECHNOLOGY DRIVE, MS 321 GLENDALE, CA 91209-9071

O'FALLON, MO 63368-2240

AOA

ASSIGNMENT OF SECURITY DEED

MERS SIS # 888-679-6377 MIN: 100135813040030571

 

 

 

 

 

 

 

 

 

 

 

 

 

+l

For value received, Mortgage Electronic Registration Systems, Inc. as nominee for Home Star Mortgage
Services, LLC its successors and assigns, whose address is P.O. Box 2026 , Flint , Mi, 48501-2026, (the
“Assignor’), has this day transferred, sold, assigned, conveyed and set over to CitiMortgage, inc., whose
address Is 1000 Technology Orive, O'Fallon, MO, 63368, as Assignee, its successors, representatives
and assigns, ail its right, title and interest in and to a certain Security Deed (or Deed to Secure Debt)
executed by Ricky R. Franklin to Mortgage Electronic Registration Systems, Inc. as nominee for Home
Star Mortgage Services, LLC its successors and assigns, dated 07/21/2003, recorded in Book:

6306 Page: 99 instrument No: 047494, Henry County, Georgia Records.

 

The Assignor herein specifically transfers, sells, conveys and assigns to the above Assignee, its
successors, representatives and assigns, the aforesaid Security Deed and the property described therein.

IN WITNESS W OF, the Assignor has hereunto set its hand and seal on

i”

Mortgage Electronic Registration Systems, inc. as nominee for Home Star Mortgage Services, LLC its
sugcessors and assigns

 
  
  
 

onttinn,

REGIST RG,

 

  

MldAd. LA SO hee, %,
andra West Fr esoRAp.% 6
President Pee oF

if! cE AL ja}
ig gl
OF

EAN “Ss
Signed, sealed and delivered in the presence of. xy W

44, .
“tn

Renelle McAleer

 

Page # 138550731 24449 GA151 Henry County intarnat

 

 

https://search.gsccca.org/Imaging/HTMLS Viewer.aspx?id=62776266&key1=13157&key2.... 12/9/2020
GSCCCA or ES ErtaBO IIRAO51L- SDG-WEJ Document 6-4 Filed 12/14/20 Page 2 OPge 2 of 2

STATE OF MISSOURI, ST. CHARLES COUNTY

On b:/ Y- 13 before me, the undersigned, a notary public In and for said
state, personally appeared Sandra West, Vice President of Mortgage Electronic Registration
Systems, Inc, as nominee for Home Star Mortgage Services, LLC Its successors and

assigns personally known to me or proved to me on the basis of satisfactory evidence to be tha
individual whose name is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her capacity, and that by his/her signature on the Instrument, the Individual, or
the person upon behalf of which the individual acted, executed the instrument.

Notary Public Sybil Short
Commission Expires: 03/19/2016

 

Page # 2 38550731 24449 GA151 Henry County Internal

 

 

https://search.gsccca.org/Imaging/HTML5 Viewer.aspx?id=62776266&key 1=13157&key2.... 12/9/2020
